Title: To John Adams from Oliver Ellsworth, 16 October 1800
From: Ellsworth, Oliver
To: Adams, John



Sir,
Havre Octr. 16th. 1800

Constantly afflicted with the gravel, and the gout in my kidnies, the unfortunate fruit of sufferings at Sea, and by a winters journey through Spain, I am not in a condition to undertake a voyage to America at this late season of the year; nor if I were there, should I be able to discharge my official duties. I must therefore pray you, Sir, to accept this my resignation of the office of Chief Justice of the United States.
After a few weeks spent in England, I shall retire, for winter quarters, to the South of France; and wait impatiently for the opening of the Spring.
I have the honour to be, / Sir, / with very great respect, / Your most obedient

Oliver Ellsworth